      Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 1 of 19 PageID #:27




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

 L.M., a Minor, through Guardian, S.M.,                )
 individually and on behalf of all others similarly    ) Case No. 3:20-cv-498
 situated,                                             )
                                                       )
         Plaintiff,                                    )
                                                       )
 v.                                                    )
                                                       )
 TIKTOK INC. and BYTEDANCE INC.,                       )
                                                       )
         Defendants.                                   )

                                 CLASS ACTION COMPLAINT

       Plaintiff L.M., a minor, by and through Guardian S.M., brings this Class Action Complaint

against Defendants TikTok Inc. (“TikTok”) and ByteDance Inc. (“ByteDance”) (collectively the

“Defendants”) both individually and on behalf of all other similarly situated individuals. Plaintiff

alleges the following:

                                        INTRODUCTION

       1.       Every individual has unique biometric identifiers by which he or she can be

identified. One such biometric identifier is a person’s facial geometry.

       2.       As the Illinois General Assembly has found: “[b]iometrics are unlike other unique

identifiers that are used to access finances or other sensitive information. For example, social

security numbers, when compromised, can be changed. Biometrics, however, are biologically

unique to the individual; therefore, once compromised, the individual has no recourse, is at

heightened risk for identity theft, and is likely to withdraw from biometric-facilitated transactions.”

740 ILCS § 14/5(c).

       3.       Pursuant to Illinois’ Biometric Information Privacy Act (“BIPA”), 740 ILCS §14/1,



                                                  1
        Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 2 of 19 PageID #:28




et seq., Illinois prohibits among other things, private entities from collecting, capturing, obtaining,

disclosing, redisclosing, disseminating, or profiting from the biometric identifiers and/or biometric

information of an individual without providing written notice and without obtaining a written

release from the impacted individual or his authorized representative. BIPA also requires private

entities in possession of biometric identifiers and/or biometric information to adopt retention and

destruction policies and to take measures to prevent the release of that information.

          4.      Plaintiff brings this privacy class action case against TikTok, a video-sharing social

networking service used to create short videos, favored by children and teens. TikTok’s owner,

ByteDance, was founded in 2012 and based in Beijing, China. ByteDance, is well known as a hit

app factory that has spent the last decade using technologies such as artificial intelligence and

facial recognition.1 TikTok currently has approximately 2.4 million active daily users, many of

whom are minors. This action seeks to ensure that Illinois minors’ privacy is adequately protected.

          5.      Because of data concerns, some U.S. military branches have even banned the use

of the app on government-issued phones. Republican Senator Josh Hawley has called for a total

ban on the use of the app across the United States.2 Reddit CEO and co-founder Steve Huffman

called TikTok “fundamentally parasitic” due to privacy concerns.3

          6.      As alleged in detail below, Defendants, through the popular app used to create short

dance, lip-sync, comedy and talent videos, collected, captured, obtained, stored and, upon




1
    “Worries That TikTok Is A Threat To National Security Have Merit,” at
https://www.bloomberg.com/news/newsletters/2019-10-29/worries-that-tiktok-is-a-threat-to-national-security-have-
merit (last accessed May 8, 2020).
2
    “Is TikTok Raiding Your Privacy in 2020? Here Is How To Stop It,” at
https://www.forbes.com/sites/tjmccue/2020/02/13/is-tiktok-raiding-your-privacy-in-2020-here-is-how-to-stop-
it/#1e34f6b569c8 (last accessed May 8, 2020).
3
    “Reddit CEO Says TikTOk Is ‘Fundamentally Parasitic,’ Cites Privacy Concerns,” at
https://www.theverge.com/2020/2/27/21155845/reddit-ceo-steve-huffman-tiktok-privacy-concerns-spyware-
fingerprinting-tracking-users (last accessed May 8, 2020)

                                                       2
     Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 3 of 19 PageID #:29




information and belief, disclosed and otherwise disseminated Illinois resident minor TikTok users’

facial geometric scans.

       7.      Defendants engaged in this conduct: (a) without adequately informing the impacted

individuals, including Plaintiff and members of the proposed class (the “Class Members”), that

their biometric identifiers and/or biometric information was being collected, captured, obtained,

disclosed, redisclosed, or otherwise disseminated; (b) without informing the impacted individuals

in writing of the purpose of the collection, capture, obtainment, disclosure, redisclosure and

dissemination of the biometric identifiers and/or biometric information; and (c) without seeking

and obtaining written releases from such impacted individuals or their authorized representatives.

       8.      As the Illinois General Assembly has found and both the Illinois Supreme Court

and Seventh Circuit Court of Appeals have confirmed, the harm to Plaintiff and Class Members

as a result of the BIPA violations alleged herein has already occurred.

       9.      Further, as businesses worldwide compete to develop ever more advanced facial

recognition technology, the race for data imperils the privacy of individuals everywhere. Public

policy in Illinois provides that given the risks of unwanted data collection and disclosure, citizens

need the power to make decisions about the fate of their unique biometric identifiers and/or

biometric information. Defendants’ actions robbed Plaintiff and Class Members of that power.

       10.     Plaintiff brings this Class Action Complaint seeking: (a) statutory damages of

$5,000 per BIPA violation, or, alternatively, if Defendants acted negligently, $1,000 per BIPA

violation, along with attorneys’ fees and costs; (b) disgorgement of Defendants’ ill-gotten gains

derived from the use of the unlawfully-acquired data; and (c) an injunction (i) barring Defendants

from any further use of individuals’ biometric identifiers and/or biometric information; (ii) barring

Defendants from continuing to collect, capture, obtain, disclose, redisclose, disseminate, and/or



                                                 3
     Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 4 of 19 PageID #:30




profit from Plaintiff’s and Class Members’ biometric identifiers and/or biometric information; (iii)

requiring Defendants to delete and destroy all biometric identifiers and/or biometric information

in their possession, custody, and control; and (iv) requiring Defendants to claw back the biometric

identifiers and/or biometric information from any third parties to whom Defendants disclosed,

redisclosed, or disseminated it.

                                              PARTIES

       11.     At relevant times, Plaintiff L.M., a minor, was and remains a citizen of Illinois.

Plaintiff’s Guardian, S.M. was also, at relevant times, and is through the date of this filing a citizen

of Illinois. Defendants performed facial geometric scans of Plaintiff through Plaintiff’s use of the

TikTok app.

       12.     Defendant TikTok Inc. is a California corporation with its principal place of

business in Culver City, California.

       13.     Defendant ByteDance Inc. is a Delaware corporation with its principal place of

business in Palo Alto, California.

                                   JURISDICTION AND VENUE

       14.     This Court has jurisdiction pursuant to 28 U.S.C. § 1332(d)(2) (the “Class Action

Fairness Act”) because sufficient diversity of citizenship exists between the parties in this action,

the aggregate amount in controversy exceeds $5,000,000, exclusive of interests and costs, and

there are 100 or more members of the Classes. Because it is estimated that the Class will have

thousands of members and Defendants’ intentional and reckless violations of BIPA are punishable

by statutory damages of $5,000 per violation, the amount in controversy is well in excess of

$5,000,000.

       15.     This Court has personal jurisdiction over Defendants because Defendants used and



                                                   4
     Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 5 of 19 PageID #:31




disseminated data derived directly from Illinois-based TikTok users and exposed residents of

Illinois to ongoing privacy risks within Illinois based on the collection, capture, obtainment,

disclosure, redisclosure and/or dissemination of their biometric identifiers and/or biometric

information. Furthermore, many of the images Defendants used for their unlawful collection,

capture, and/or obtainment of biometric identifiers and/or biometric information were created in

Illinois, uploaded from Illinois, and/or managed via Illinois-based user accounts, computers, and

mobile devices. Because of the scope and magnitude of Defendants’ conduct, Defendants knew

that its collection, capture, obtainment, disclosure, redisclosure and/or dissemination of impacted

individuals’ biometric identifiers and/or biometric information would injure Illinois residents and

citizens. Defendants knew or had reason to know that collecting, capturing, obtaining, disclosing,

redisclosing, and/or disseminating Illinois citizens’ and residents’ biometric identifiers and/or

biometric information without providing the requisite notice or obtaining the requisite releases

would deprive Illinois citizens and residents of their statutorily-protected privacy rights, neutralize

Illinois citizens’ and residents’ ability to control access to their biometric identifiers and/or

biometric information via their Illinois-managed devices and exposed minors in Illinois to

potential surveillance and other privacy harms as they went about their lives within the state.

       16.     Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the acts

or omissions giving rise to the claims alleged herein occurred in Illinois. Alternatively, venue is

proper under 28 U.S.C. § 1391(b)(3) because this Court has personal jurisdiction over Defendants.

                              ILLINIOIS BIOMETRIC PRIVACY LAWS

       17.     BIPA seeks to safeguard individuals’ biometric identifiers and/or biometric

information.

       18.     Biometric identifiers include a scan of an individual’s face geometry. 740 ILCS §



                                                  5
     Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 6 of 19 PageID #:32




14/10.

         19.   Biometric information is “any information . . . based on an individual’s biometric

identifier used to identify an individual.” 740 ILCS § 14/10.

         20.   Pursuant to BIPA, a private entity, such as Defendants, is among other things: (a)

prohibited from collecting, capturing, or otherwise obtaining an individual’s biometric identifiers

and/or biometric information without providing written notice and obtaining a written release; (b)

prohibited from selling, leasing, trading, or otherwise profiting from an individual’s biometric

identifiers and/or biometric information; (c) prohibited from disclosing, redisclosing, or otherwise

disseminating an individual’s biometric identifiers and/or biometric information in the absence of

circumstances specifically set forth in the statute; and (d) required, to the extent it is in possession

of biometric identifiers and/or biometric information, to develop a written policy, made available

to the public, that establishes a retention schedule and guidelines for permanently destroying such

identifiers and information. 740 ILCS § 14/15.

         21.   BIPA provides for a private right of action and allows a prevailing party to recover

liquidated damages in the amount of: (a) $1,000 or actual damages, whichever is greater, for

negligent violations of its provisions; and (b) $5,000 or actual damages, whichever is greater, for

intentional and/or reckless violations of its provisions. 740 ILCS § 14/20. BIPA also allows for

the recovery of attorneys’ fees and costs and injunctive relief. 740 ILCS § 14/20.

                                       FACTUAL ALLEGATIONS

I.       Defendants’ Unlawful Conduct

         22.   ByteDance Inc. the parent company of TikTok Inc., first launched the TikTok app

(then known as “Douyin”) in China in September 2016. The app ultimately became available in

the United States in August 2018 following a merger between TikTok and Shanghai-based social



                                                   6
     Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 7 of 19 PageID #:33




media platform musical.ly. While TikTok and Douyin are similar to each other and essentially the

same app, they run on separate servers to comply with Chinese censorship restrictions.

        23.        The app allows users to create short music and lip-sync videos of 3 to 15 seconds

and short looping videos of 3 to 60 seconds. By October 2018, TikTok was the most downloaded

app in the United States.

        24.        As of January 2020, users in their teens, like Plaintiff and Class Members,

accounted for 37.2 percent of TikTok’s active user accounts in the United States.

        25.        In direct violation of the BIPA, the TikTok app’s proprietary facial recognition

technology scans every video uploaded to the app for faces, extracts geometric data relating to the

unique points and contours (i.e., biometric identifiers) of each face, and then uses that data to create

and store a template of each face – all without ever informing anyone of this practice.

        26.        To accomplish this end, Defendants implemented an artificial intelligence tool in

the app that automatically performs these facial scans.            This technology permits users to

superimpose images onto their face or to use various “filters” that alter, distort, or enhance their

facial features.

        27.        In collecting, capturing, and/or otherwise obtaining the biometric identifiers and/or

biometric information of Plaintiff and Class Members and, upon information and belief,

subsequently disclosing, redisclosing, and/or otherwise disseminating those biometric identifiers

and/or biometric information to other related corporate entities – all without providing the requisite

notice, obtaining the requisite releases, or satisfying any of BIPA’s other provisions that would

excuse it from BIPA’s mandates – Defendants violated BIPA.

        28.        In further violation of BIPA, Defendants failed to use a reasonable standard of care

to protect Plaintiff’s and Class Members’ biometric identifiers and/or biometric information from



                                                     7
       Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 8 of 19 PageID #:34




disclosure and, in fact, affirmatively disclosed their biometric identifiers and/ biometric

information.4

           29.    In further violation of BIPA, as a private entity in possession of Plaintiff’s and Class

Members’ biometric identifiers and/or biometric information, Defendants failed to adopt or make

available to the public a retention schedule or guidelines for permanently destroying such

biometric identifiers and/or biometric information once the initial purpose for collecting them had

or has been satisfied.

           30.    Defendants’ violations of BIPA were intentional and reckless or, in the alternative,

negligent.

II.        Allegations Related to Plaintiff E.R.

           31.    Plaintiff L.M., a 12-year-old minor, has, within the applicable statute of limitations,

uploaded and posted numerous videos to TikTok which include images of Plaintiff’s face, and

Plaintiff’s face has appeared in other users’ uploaded videos. Plaintiff has uploaded videos, and/or

Plaintiff’s face has appeared in videos uploaded by other users, employing TikTok’s face sticker,

face filter, and face tracker lens technology.

           32.    Through these videos, Defendants have collected and stored Plaintiff’s unique

biometric identifiers and/or biometric information. Upon information and belief, Defendants have

disclosed and/or disseminated these biometric identifiers and/or biometric information to third

parties.

III.       Plaintiff’s and Class Members’ Injuries and Damages


4
  https://www.tiktok.com/legal/privacy-policy?lang=en (accessed May 8, 2020) (“We share the categories of
personal information listed above with service providers and business partners to help us perform
business operations and for business purposes, including research, payment processing and transaction
fulfillment, database maintenance, administering contests and special offers, technology services,
deliveries, email deployment, advertising, analytics, measurement, data storage and hosting, disaster
recovery, search engine optimization, marketing, and data processing”).
                                                     8
        Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 9 of 19 PageID #:35




          33.     As alleged herein, as a result of Defendants’ unlawful conduct, Plaintiff and Class

Members have already sustained injuries and face imminent and certainly impending injuries.

          34.     Defendants’ unlawful conduct has resulted in, among other things: (a) Plaintiff’s

and Class Members’ unique biometric identifiers and/or biometric information being collected,

captured, obtained, disclosed, redisclosed, and/or otherwise disseminated without the requisite

notice having been given and without the requisite releases having been obtained; and (b) Plaintiff

and Class Members being deprived of the very control over their biometric identifiers and/or

biometric information that BIPA was designed to protect, and which Illinois courts both State and

Federal have reaffirmed.

          35.     To this day, Plaintiff and Class Members do not know which, or how many,

individuals or entities have received, obtained, accessed, stored, disclosed, redisclosed or

otherwise made use of Plaintiffs’ and Class Members’ biometric identifiers and/or biometric

information, exposing them to the imminent and certainly impending injuries of identity theft,

fraud, stalking, surveillance, social engineering, and/or other invasions of privacy.5

          36.     As a result of Defendants’ misconduct, Plaintiff and Class Members have no

recourse for the fact that their biologically unique information has been compromised.

                                  CLASS ACTION ALLEGATIONS

          37.     Plaintiff brings this action individually and as a class action under Federal Rule of

Civil Procedure 23, seeking damages and equitable relief on behalf of the following Class for

which Plaintiffs seek certification:

          All minor Illinois residents who, within the applicable statute of limitations,
          registered for or used TikTok.


5
    “Facial Recognition Tech: 10 Views on Risks and Rewards,” at
https://www.forbes.com/sites/forbestechcouncil/2018/04/03/facial-recognition-tech-10-views-on-risks-and-
rewards/#54d3e1716b3c (last accessed on May 8, 2020)

                                                       9
    Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 10 of 19 PageID #:36




       38.       Excluded from the Class are: (a) Defendants; (b) any parent, affiliate or subsidiary

of Defendants; (c) any entity in which Defendants has a controlling interest; (d) any of Defendants’

officers or directors; or (e) any successor or assign of Defendants. Also excluded are any judge or

court personnel assigned to this case and members of their immediate families.

       39.       Plaintiff reserves the right to amend or modify the class definitions with greater

specificity or division after having had an opportunity to conduct discovery.

       40.       Numerosity. While the exact number of Class Members is not known at this time,

Defendants collected, captured, obtained, disclosed, redisclosed, and/or otherwise disseminated

biometric identifiers and/or biometric information from hundreds of millions of users, and Plaintiff

estimates the total number of Class Members to be, at least, in the thousands. Consistent with Rule

23(a)(1), the proposed Class is therefore so numerous that joinder of all members is impracticable.

Class Members may be identified through objective means, including objective data available to

Defendants regarding their user data. Class Members may be notified of the pendency of this

action by recognized, Court-approved notice dissemination methods, which may include U.S.

mail, electronic mail, internet postings, social media and/or published notice

       41.       Commonality and Predominance. Common questions of law and fact exist as to

all Class Members. There are many questions of law and fact common to the claims of Plaintiffs

and the Class, and those questions predominate over any questions that may affect individual

members of the Class. Common questions for the Class include, but are not necessarily limited to

the following:

                 a.     Whether Defendants collected, captured, and/or otherwise obtained the

                        biometric identifiers and/or biometric information of Plaintiffs and Class

                        Members;



                                                  10
Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 11 of 19 PageID #:37




        b.     Whether Defendants possessed the biometric identifiers and/or biometric

               information of Plaintiffs and Class Members;

        c.     Whether Defendants disclosed, redisclosed, and/or otherwise disseminated

               the biometric identifiers and/or biometric information of Plaintiffs and

               Class Members;

        d.     Whether Defendants profited from the biometric identifiers and/or

               biometric information of Plaintiffs and Class Members;

        e.     Whether Defendants provided the notice required by BIPA before

               collecting, capturing, obtaining, disclosing, redisclosing and otherwise

               disseminating the biometric identifiers and/or biometric information of

               Plaintiffs and Class Members;

        f.     Whether Defendants obtained enforceable written releases (as defined in

               740 ILCS 14/10) from Plaintiff and Class Members or their authorized

               representatives before collecting, capturing, obtaining, disclosing,

               redisclosing and/or otherwise disseminating the biometric identifiers and/or

               biometric information of Plaintiffs and Class Members;

        g.     Whether Defendants had in place – and disclosed to the public – the written

               retention and destruction policies, schedules, and/or guidelines for

               permanently destroying biometric identifiers and/or biometric information

               when the initial purpose for collecting or obtaining such identifiers or

               information has been satisfied or within three years of their last interaction,

               whichever occurs first as is required by BIPA while in possession of

               Plaintiff’s and Class Members’ biometric identifiers and/or biometric



                                         11
    Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 12 of 19 PageID #:38




                       information;

               h.       whether Defendant complies with any such written policy (if one exists);

               i.      Whether Defendants protected Plaintiffs’ and Class Members’ biometric

                       identifiers and/or biometric information from disclosure using the

                       reasonable standard of care within Defendants’ industry and in a manner

                       that was the same as or more protective than the manner in which

                       Defendants protects other confidential and sensitive information;

               j.      Whether Plaintiffs and Class Members suffered damages as a proximate

                       result of Defendants; and

               k.      Whether Plaintiffs and Class Members are entitled to damages, equitable

                       relief and other relief.

       42.     Typicality. Plaintiff’s claims are typical of the claims of the Class because Plaintiff

and all members of the proposed Class have suffered similar injuries as a result of the same

practices alleged herein. Plaintiffs has no interests to advance adverse to the interests of the other

members of the proposed Class.

       43.     Adequacy. Plaintiff will fairly and adequately protect the interests of the proposed

Class and has retained as counsel attorneys experienced in class actions and complex litigation.

Plaintiffs will fairly and adequately represent and protect the interests of the Class and have

retained counsel competent and experienced in complex litigation and class actions. Plaintiffs have

no interests antagonistic to those of the Class, and Defendant has no defenses unique to Plaintiffs.

Plaintiffs and their counsel are committed to vigorously prosecuting this action on behalf of the

members of the Class, and have the financial resources to do so. Neither Plaintiffs nor their counsel

have any interest adverse to those of the other members of the Class.



                                                  12
    Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 13 of 19 PageID #:39




       44.     Superiority. A class action is superior to other available means for the fair and

efficient adjudication of this dispute. The injury suffered by each Class Member, while meaningful

on an individual basis, may not be of such magnitude as to make the prosecution of individual

actions against Defendants economically feasible. Even if Class Members could afford individual

litigation, those actions would put immeasurable strain on the court system. Moreover, individual

litigation of the legal and factual issues of the case would increase the delay and expense to all

parties and the court system. A class action, however, presents far fewer management difficulties

and provides the benefit of a single adjudication, economy of scale and comprehensive supervision

by a single court.

       45.     In the alternative, the proposed Class may be certified because:

               a.     The prosecution of separate actions by each individual member of the

                      proposed Class would create a risk of inconsistent adjudications, which

                      could establish incompatible standards of conduct for Defendants;

               b.     The prosecution of individual actions could result in adjudications that as a

                      practical matter would be dispositive of the interests of non-party Class

                      Members or which would substantially impair their ability to protect their

                      interests; and

               c.     Defendants acted or refused to act on grounds generally applicable to the

                      proposed Class, thereby making final and injunctive relief appropriate with

                      respect to members of the proposed Class.

                                       CLAIMS FOR RELIEF

                                   COUNT ONE
                       (VIOLATION OF BIPA – 740 ILCS § 14/15(a))

       46.     Plaintiff restates and realleges paragraphs 1-45 of this Class Action Complaint as

                                               13
    Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 14 of 19 PageID #:40




though fully set forth herein.

       47.     As alleged above, Defendants violated BIPA by failing to develop a written policy

made available to the public that established a retention schedule and guidelines for permanently

destroying biometric identifiers and/or biometric information.

       48.     Defendants’ violations of BIPA were intentional and reckless or, pleaded in the

alternative, negligent.

       49.     As a direct and proximate result of Defendants’ violations of BIPA, Plaintiff and

Class Members have suffered and will continue to suffer injury.

       50.     Plaintiff and Class Members seek as monetary relief the greater of $5,000 or actual

damages or, pleaded in the alternative, $1,000 or actual damages.

       51.     Unless and until enjoined and restrained by order of this Court, Defendants’

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that their biometric identifiers and/or biometric information can be viewed and used

by unauthorized persons. Plaintiff and Class Members have no adequate remedy at law for their

injuries in that a judgment for monetary damages will not end the misuse of Plaintiff’s and Class

Members’ biometric identifiers and/or biometric information.

       52.     Plaintiff and Class Members also seek punitive damages, injunctive relief and the

reasonable attorney’s fees, costs and expenses relating to this action.

                                      COUNT TWO
                          (VIOLATION OF BIPA – 740 ILCS § 14/15(b))

       53.     Plaintiff restates and realleges paragraphs 1-45 of this Class Action Complaint as

though fully set forth herein.

       54.     As alleged above, Defendants violated BIPA by collecting, capturing, and/or

otherwise obtaining individuals’ biometric identifiers and/or biometric information, including the

                                                 14
    Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 15 of 19 PageID #:41




biometric identifiers and/or biometric information of Plaintiff and Class Members, without

providing the requisite written disclosures and without obtaining the requisite written releases.

       55.     Defendants’ violations of BIPA were intentional and/or reckless or, in the

alternative, Defendants were negligent.

       56.     As a direct and proximate result of Defendants’ violations of BIPA, Plaintiff and

Class Members have suffered and will continue to suffer injury.

       57.     Plaintiff and Class Members seek as monetary relief the greater of $5,000 or actual

damages or, pleaded in the alternative, $1,000 or actual damages.

       58.     Unless and until enjoined and/or restrained by order of this Court, Defendants’

unlawful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members. Plaintiff and Class Members have no adequate remedy at law for their injuries in that

a judgment for monetary damages will not end the misuse of Plaintiffs’ and Class Members’

biometric identifiers and/or biometric information.

       59.     Plaintiffs and Class Members also seek punitive damages, injunctive relief, and the

reasonable attorney’s fees, costs and expenses relating to this action.

                                   COUNT THREE
                        (VIOLATION OF BIPA – 740 ILCS § 14/15(d))

       60.     Plaintiff restates and realleges paragraphs 1-45 of this Class Action Complaint as

though fully set forth herein.

       61.     As alleged above, Defendants violated BIPA by disclosing, redisclosing, and/or

otherwise disseminating individuals’ biometric identifiers and/or biometric information, including

the biometric identifiers and/or biometric information of Plaintiffs and Class Members, even

though: (a) neither the subjects of the biometric identifiers and/or biometric information nor their

authorized representatives consented to the disclosure and/or redisclosure; (b) the disclosure and/or

                                                 15
    Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 16 of 19 PageID #:42




redisclosure did not complete a financial transaction requested or authorized by the subjects of the

biometric identifiers and/or biometric information or their authorized representatives; (c) the

disclosure and redisclosure was not required by State or federal law or municipal ordinance; and

(d) the disclosure and redisclosure was not required pursuant to a valid warrant or subpoena issued

by a court of competent jurisdiction.

       62.     Defendants’ violations of BIPA were intentional and reckless or, pleaded in the

alternative, negligent.

       63.     As a direct and proximate result of Defendants’ violations of BIPA, Plaintiff and

Class Members have suffered and will continue to suffer injury.

       64.     Plaintiff and Class Members seek as monetary relief the greater of $5,000 or actual

damages or, pleaded in the alternative, $1,000 or actual damages.

       65.     Unless and until enjoined and restrained by order of this Court, Defendants’

wrongful conduct will continue to cause great and irreparable injury to Plaintiff and Class

Members in that their biometric identifiers and/or biometric information can be viewed and used

by unauthorized persons. Plaintiff and Class Members have no adequate remedy at law for their

injuries in that a judgment for monetary damages will not end the misuse of Plaintiff’s and Class

Members’ biometric identifiers and/or biometric information.

       66.     Plaintiff and Class Members also seek punitive damages, injunctive relief and the

reasonable attorneys’ fees, costs and expenses relating to this action.

                                        COUNT FOUR
                                     INJUNCTIVE RELIEF

       67.     Plaintiff restates and realleges paragraphs 1-45 of this Class Action Complaint as

though fully set forth herein.

       68.     Plaintiff and Class Members have clear and ascertainable rights in need of

                                                 16
    Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 17 of 19 PageID #:43




protection – namely: (a) the right to have Defendants abide by their obligations under BIPA; (b)

the right to control their biometric identifiers and/or biometric information; and (c) the right to

privacy.

       69.     Plaintiff and Class Members have no adequate remedy at law because a legal

remedy cannot retrieve the biometric identifiers and/or biometric information that Defendants

unlawfully collected, captured, obtained, disclosed, redisclosed, disseminated and otherwise

profited from, and cannot end the invasion of privacy caused by Defendants’ conduct.

       70.     Plaintiff and Class Members will suffer irreparable harm, as alleged herein, caused

by Defendants if their conduct is not so restrained, requiring injunctive relief.

       71.     Plaintiff and Class Members are likely to succeed on the merits because, as alleged

herein, Defendants unlawfully collected, captured, obtained, disclosed, redisclosed, and/or

disseminated Plaintiff’s and Class Members’ biometric identifiers and/or biometric information

despite being prohibited from doing so.

       72.     Plaintiff and Class Members seek injunctive relief: (a) barring Defendants from any

further use of Plaintiff’s and Class Members’ biometric identifiers and/or biometric information;

(b) barring Defendants from continuing to collect, capture, obtain, disclose, redisclose, disseminate

or profit from Plaintiff’s and Class Members’ biometric identifiers and/or biometric information;

(c) requiring Defendants to delete and destroy Plaintiff’s and Class Members’ biometric identifiers

and/or biometric information; and (d) requiring Defendants to claw back the biometric identifiers

and/or biometric information from any third parties to whom Defendants disclosed, redisclosed or

disseminated it.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Class, respectfully seek from



                                                 17
    Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 18 of 19 PageID #:44




the Court the following relief:

               a.   Certification of the Class as requested herein;

               b.   Appointment of Plaintiff as Class representative and undersigned counsel as

                    Class counsel;

               c.   An award of damages for Plaintiff and members of the proposed Class,

                    including statutory and punitive damages;

               d.   An award of equitable, injunctive and declaratory relief for Plaintiff and

                    members of the proposed Class, including an injunction (i) barring Defendants

                    from any further use of individuals’ biometric identifiers and/or biometric

                    information; (ii) barring Defendants from continuing to collect, capture,

                    obtain, disclose, redisclose, disseminate and/or profit from Plaintiff’s and

                    Class Members’ biometric identifiers and/or biometric information; (iii)

                    requiring Defendants to delete and destroy all biometric identifiers and/or

                    biometric information in its possession, custody and/or control; and (iv)

                    requiring Defendants to claw back the biometric identifiers and/or biometric

                    information from any third parties to whom Defendants disclosed, redisclosed,

                    and/or disseminated it;

               e.   An award of pre-judgment and post-judgment interest for Plaintiff and

                    members of the proposed Class, as permitted by law;

               f.   An award for Plaintiff and members of the proposed Class of reasonable

                    attorneys’ fees and costs of suit, including expert witness fees; and

               g.   An award for Plaintiff and members of the proposed Class of any further relief

                    the Court deems proper.



                                                18
    Case: 1:20-cv-05218 Document #: 4 Filed: 06/04/20 Page 19 of 19 PageID #:45




                                 DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all claims so triable.

Dated: June 4, 2020

                                                    Respectfully submitted,

                                                        /s/ James G. Onder
                                                    James G. Onder #06200444
                                                    ONDERLAW, LLC
                                                    110 E. Lockwood Ave, 2nd Floor
                                                    St. Louis, MO 63119
                                                    Toll Free: 866.828.4699
                                                    Office: 314.963.9000
                                                    Fax: 314.963-1700
                                                    Email: Wichmann@onderlaw.com
                                                             Onder@onderlaw.com

                                                    ATTORNEY FOR PLAINTIFF AND THE
                                                    PROPOSED CLASS




                                                 19
